DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021  has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment and Arguments
Applicant’s amendment does not distinguish from US2008/0161210A1 (Welton)  in view of  US 2005/0145565A1 (Painter). 
Applicant’s arguments in light of the amendment have been fully considered but are not persuasive. 
Applicant argues that Welton fails to disclose the claimed  water hardness of the treatment fluid as a whole, and the presence of calcium containing salt will increase water hardness.   The examiner disagrees.  Welton expressly  teaches salts including inorganic calcium salts are optional ([0035], emphasis added by the examiner),  thus Welton teaches embodiments wherein the treatment fluid does not  contain  calcium salts.   Since the water hardness is defined as the amount of dissolved calcium and magnesium in the water, in the absence of additional calcium or magnesium salts, the  water hardness of the treatment fluid  of Welton solely attributes to that of the aqueous base fluid,  i.e., fresh water ([0033]), which is known to have a water hardness of less than 250 mg/L as evidenced by “Map of water hardness in the United States by USEPA, 2005”, which is equivalent to  less than about 250 ppm or less 

Claim Rejections - 35 USC § 103
Claims 12 , 22-23 and 25-35 stand  rejected under 35 U.S.C. 103 as being unpatentable over Welton  in view of  Painter  as  evidenced by Cluff  and “Map of water hardness in the United States by USEPA, 2005” (hereinafter USGS).
Regarding claims 12, 25-27 and 32-35,   Welton teaches a method comprises fracturing a subterranean formation with a  treatment fluid comprises an aqueous fluid and a soap component such as potassium myristate or free fatty carboxylic acid such as myristic acid  ([0037] and   ([0042]), which meets the claimed fatty acid/salt, and  the soap component is present in an amount of 0. 14  wt. % ([0039]), which is equivalent to about  1400 ppm, which meets the claimed fatty acid  amount.
Welton teaches salts including calcium salts are optional  and the base fluids of the treatment fluid may comprise fresh water ([0033]).    Since the water hardness is defined as the amount of dissolved calcium and magnesium in the water, in the absence of additional calcium or magnesium salts, the  water hardness of the treatment fluid  of Welton solely attributes to that of the aqueous base fluid,  i.e., fresh water ([0033]),  which is known to have a water hardness of less than 250 mg/L as evidenced by USGS, which is equivalent to less than about 250 ppm or 14°dH calculated by the examiner based on the conversion of 1ppm =0.05603°dH, which meets the claimed hardness of claims 12 and 32, and encompasses the claimed hardness of claims 33-35, thus a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Welton teaches the soap component may be a  combination of soaps or free fatty acids made from sources such as tall oils ([0038]), which is known to contain resin acid.
Welton further teaches the fluid comprises biocides ([0034]). 
Welton does not teach the presence of a natural resin acid, a  combination of  hop acid and resin acid,  or the  amount of hop acid and resin acid. 
Painter teaches hop acid can be added to water systems together with tree resin acid  in the fields including oil industry as an environmental friendly  biocide to control the growth of bacteria  ([0005], [0008] and [0022]-[0023]), wherein the tree resin acid is added in the form of solution or suspension in the amount of 1 mg/l to 100 mg/l([0010] and [0011]), i.e., 1 to 100 ppm, which meets the claimed range of 0.05 to 5000 ppm, and the hop acid is added in a 50:50 ratio to the tree resin acids ([0023]), thus the amount of hop acid is 1 to 100 ppm, which meets the claimed range of 0.01 to 1000 ppm  .
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ the tree resin acid and hop acid biocide and amount  of Painter  in the method and treatment fluid of Welton.  The rationale to do so would have been the motivation provided by the teachings of Painter that to do so would predictably provide effective and environmental friendly  antimicrobial  control ([0005] and [0022]), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Regarding claim 23,  Welton teaches polymeric gelling agents including biopolymers such as guar gums   are commonly added to the treatment fluids to provide the desired viscosity ([0008]), and in addition to viscoelastic surfactant, Welton teaches that the treatment fluid may comprise additional viscosifiers ([0034]), which renders the claimed polymeric gelling  agent obvious since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, i.e., a viscosifier.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).   It is further noted that Welton teaches the treatment fluid may comprise natural resins such as shellac ([0023]), which also meets the limitation of a biopolymer. 
 Regarding claims 28-31, it is known that an important genus of bacterium found in hydraulic fracturing process is Halanaerobium congolense  as evidenced by Cluff (page 6513, right column, last paragraph and page 6514, left column, first paragraph).  Welton  and Painter teaches  fracturing the formation  with the same process fluid thus one of ordinary skill would expect the process fluid inhibits growth and/or metabolism of  bacterium such as Halanaerobium congolens present in the Earth’s crust.

Claim 24 stands  rejected under 35 U.S.C. 103 as being unpatentable over Welton  in view of  Painter as  evidenced by Cluff  and USGS as applied to claims 12, 22, 23 and 25-35 above, and further in view of Berkland.
The combined teachings of Welton and Painter as evidenced by Cluff and USGS are set forth above.
Welton further teaches the treatment fluid comprises scale inhibitors ([0034]).

Berkland teaches that common scale inhibitors for oil well treatment fluid includes ethylenediamine tetraacetic acid (EDTA) ([0057] and polyphosphate, etc. ([0060]), which meets the water softener.   
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ the EDTA and /or polyphosphate of Berkland  in the method and treatment fluid of Welton and Painter since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a scale inhibitor.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768